                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

SHELTER MUTUAL INSURANCE COMPANY                                                 PLAINTIFF

v.                           CASE NO. 4:18-CV-00923 BSM

ONESOURCE LAWN & LANDSCAPE
MAINTENANCE LLC, et al.                                                       DEFENDANTS

                                           ORDER

       Pursuant to the notice of bankruptcy [Doc. No. 16], this case is stayed. The parties

are ordered to file a status update within 120 days. Failure to file a status update will result

in this case being dismissed without prejudice.

       IT IS SO ORDERED this 7th day of January 2020.


                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
